Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page1ofi2 PagelD#:1

Superior Court. Date:
Location: The Union of the
: : USD
united States of America DISTRICT OF POUT
PORTLAND
RECEIVED & FILED
united States of JUL 2U 2029
America AL K. BERRY, CLERK
DEPUTY CLERK
Genesis I] Church of Health & Healing CLAIM: TRESPASS AGAINST
Claimant/Aggrieved RIGHTS w/ INTENT; UNLAWFUL
SEIZURE & DEPRIVATION OF:

- GOD-GIVEN UN-A-LIEN-ABLE RIGHTS.
- U.S.A. PREAMBLE.
- U.S.A. AMENDMENTS: 1, 4, 5, & 8
of the U.S. Bill of Rights 1791.
- International Covenant of Civil &
Political Rights. (1.C.C.P.R.) Article 9
Section 1.

-DEFENDANT(S); charged separately.

-Replevin & Indemnity Actions are
included and made mandatory.

SANCTIONED BY:
“We the People of the united States
of America"

U.S. Department of Justice (D.0.J.) &
U.S. FOOD & DRUG ADMINISTRATION (F.D.A.)
DEFENDANT(S)/TRESPASSERS

 

CLAIM OF: TRESPASS AGAINST RIGHTS WITH INTENT; UNLAWFUL SEIZURE & DEPRIVATION
OF: GOD-GIVEN UN-A-LIEN-ABLE-RIGHTS, U.S.A.'s PREAMBLE, AND U.S.A.'s AMENDMENTS 1,

1
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 2of12 PagelD#: 2

4, 5, 8, & 10 OF THE U.S. BILL OF RIGHTS IN 1791, International Covenant of Civil & Political
Rights (1.C.C.P.R.) Article 9 Section 1, COMMON-LAW VENUED. THIS IS A DUAL-CHARGE
LAWSUIT AGAINST BOTH ORGANIZATIONS IN-PARTY OF THE DEFENDANT(S).

THE TRIBUNAL IS INDEPENDENT OF THE MAGISTRATE IN THIS COURT OF RECORD.

NO MEMBERS OF THE BAR ASSOCIATION ARE ALLOWED TO APPEAR NEITHER REPRESENT
ANYONE IN THIS COURT.

NO DOCKET NUMBERS GENERATED FOR THIS COURT MAY ALTER THE VENUE OF THIS
COMMON-LAW COURT.

We the People of the Republic of the Union of the united States of America whom are
members of the body of the International Sovereign Church named: The Genesis IT Church of
Health & Healing; hereby now declare the united States of America; Common-law Superior
Court now open and in session pursuant to the charges, restoration, and remedy relief for the
following claims listed above.

U.S. BILL OF RIGHTS HISTORY:

On September 25, 1789, Congress transmitted to the state Legislatures twelve
proposed amendments to the Constitution. Numbers three through twelve were
adopted by the states to become the United States (U.S.) Bill of Rights, effective
December 15, 1791.

James Madison proposed the U.S. Bill of Rights. It largely responded to the

Constitution's influential opponents, including prominent Founding Fathers, who

argued that the Constitution should not be ratified because it failed to protect the

basic principles of human liberty. The U.S. Bill of Rights was influenced by George
Mason's 1776 Virginia Declaration of Rights, the 1689 English Bill of Rights, works

of the Age of Enlightenment pertaining to natural rights, and earlier English
political documents such as the Magna Carta (1215).

Two additional articles were proposed to the States; only the final ten articles

were ratified quickly and correspond to the First through Tenth Amendments to
the Constitution. The first Article, dealing with the number and apportionment of
U.S. Representatives, never became part of the Constitution. The second _— Article,

limiting the ability of Congress to increase the salaries of its members, was ratified
two centuries later as the 27th Amendment. Though they are incorporated into the
document known as the "Bill of Rights", neither article establishes a right as

that term is used today. For that reason, and also because — the term had been
applied to the first ten amendments long before the 27th Amendment was ratified, the
term "Bill of Rights" in modern U.S. usage means _ only the ten amendments ratified in
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 3of12 PagelD#: 3

1791,

The United States Bill of Rights plays a central role in American law and
government, and remains a fundamental symbol of the freedoms and culture of
the nation. One of the original fourteen copies of the U.S. Bill of Rights is on
public display at the National Archives in Washington, D.C.

The U.S. Preamble of the American Republic authoritatively states: "We the People

of the United States, in Order to form a more perfect Union, establish — Justice, insure

domestic Tranquility, provide for the common defence, promote the general
Welfare, and secure the Blessings of Liberty to ourselves and our __ Posterity, do ordain
and establish this Constitution for the United States of America."

eee seer ee eee see eee eee

The Genesis II Church of Health & Healing also preserve all their rights under the International
Covenant of Civil and Political Rights (I1.C.C.P.R.). And their International Sovereignty shall not
be infringed by any governments existent on this Earth, and neither shall any prince of the power
of the air interfere with the Church's travels.

The Genesis il Church of Health & Healing; possess the preserved right to the assistance of
counsel by the People under the 6 Amendment.

This Court is the person and suit of the sovereign; the Body Politic of "We the People", and no
organization neither any government departments such as: DEPARTMENT OF JUSTICE &
FOOD & DRUG ADMINISTRATION; do not possess any lawful standing against the People's
Genesis Ii Church in this Court without trespassing a multitude of rights. The definition of a
"court"; which describes this Court's status; can be found in the Black's Law Dictionary 5
Edition; paragraph 3; a court: "The person and suit of the sovereign; the place where the
Sovereign sojourns with his regal retinue, wherever that they may be," the regal retinue has just
as much of an obligation towards the People's Churches as they do the People because the
Church is the People's private property. The sovereign of this Court is We the People; whom
comprise the body of the Genesis II Church of Health & Healing. The People possess the divine
right of kings minus the monarchy part of that divine right; which is substituted by due process
of law which was prescribed to the Founders of this Nation by the Sovereign Ruler of the
Universe; God-Almighty; so we do not need a monarch, the people of this Nation possess that
ability to session their court in this manner; ordained by the self-existent Almighty-God.

The Genesis II Church of Health & Healing is not a franchise, so they are not subject to any
statute and code restrictions or any type of public and session law, and shall not pay any attention
to them because it will only waste their limited time of life on this Earth.
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 4of12 PagelD#: 4

There is no immunity for any person, entity, agent, organization, and corporation; that trespasses
God-given unalienable rights, constitutional restrictions, and international covenants; and all
lawful actions which were taken prior and all which are taken in the future by them; become void
in all of it's effects.

President Donald Trump: has no grounds to oppose this Court in any way, and | don't think
POTUS practices tyranny; so I expect that POTUS shall not act unlawfully; it is his duty to
support Genesis 2 Church, he is the People's right hand. Just like the Son sits on the Right hand
of God the Father, President Trump sits on the Right hand of the People; and that's just the way it
is.

SUBJECT MATTER:

1. The U.S. DEPARTMENT OF JUSTICE (D.O.J.) and their co-conspirator The U.S. FOOD &
DRUG ADMINISTRATION (F.D.A.): have trespassed the People of America's: Insured
domestic tranquility and Blessings of Liberty of their U.S. Preamble, these particular People
whom have been trespassed are members of the body of the Genesis II] Church of Health &
Healing.

2. The U.S. DEPARTMENT OF JUSTICE (D.O.J.) and their co-conspirator The U.S. FOOD &
DRUG ADMINISTRATION (F.D.A.): have used unlawful governmental! intrusion; trespassing
the People's Genesis II Church's; 15 Amendment right to peaceably assemble and seek
sacramental-health-relief in nature which was created by Almighty-God and given to the people
by him along with dominion over it. It is also a trespass against their "religious freedom”, see:
Religious freedom: [Black's Law Dictionary 5th Ed.] "Within Constitution embraces not only
the right to worship God according to the dictate's of one's conscience, but also the right to do, or
forbear to do, any act, for conscience sake, the doing or forbearing of which is not inimical to the
peace, good order, and morals of society, Barnette v. West Virginia State Board of Education,
D.C.W.Va., 47 F.Supp. 251, 253, 254; Jones v. City Moultrie, 196 Ga. 526, 27 S.E.2d 39.’ See
also Establishment clause.

3. The U.S. DEPARTMENT OF JUSTICE (D.O.J.) and their co-conspirator The U.S. FOOD &
DRUG ADMINISTRATION (F.D.A.): have trespassed and unlawfully detained the People and
their Genesis I] Church's 4" Amendment; by seizing their private person's: papers, houses, and
effects; depriving them from freely using their sacrament. This Court ratifies for it's own
purpose the Supreme Court decision in the case of: "Arthur v. Morgan, 112 U.S. 495, 5 S.Ct.
241, 28 L.Ed. 825 held that carriages were properly classified as household effects, and we see
no reason that automobiles should not be similarly disposed of" Any type of automobile used
under the right to travel to deliver Church resources, and any house used to administer Church
purposes in and used to stock the Genesis II Church’s sacrament and other resources of the
Church; is ruled to be lawful under the 4" Amendment and shall not be infringed upon, by doing
so you are actually warring against the People and their rights ordained by God-Almighty, their
Preamble & Constitution, and trespassing their Declaration of Independence of 1776 which

4
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page5of12 PagelD#:5

preserves their freedom from corrupt and despotic governments; which do not belong on this soil.
There is no type of "restraining order" in existence which can lawfully restrain the Genesis II
Church from their purpose because the People whom comprise the body of the Genesis 1] Church
do not yield their sovereignty to the agencies which serve them; meaning: "they cannot be
ordered to do anything", that would be an oxy moron and it makes no sense, and any type of
restraint whatsoever; actually trespasses the "unlawful seizure declaration" of the U.S. 4!
Amendment. The Genesis Ii Church of Health & Healing are also confirmed to possess
international sovereignty over all the governments of the earth in the Foreign Sovereign
Immunities Act 1976. "No government; neither any of it's departments” may lawfully deprive
the sovereign people's persons under the 4" Amendment; such as the Genesis II Church, because
the same People which own those persons, are the ones who give Congress the right to employ
that "government department” which is trespassing their rights, and have not consented to yield
their person's sovereignty to any government neither any government department, here is an
example: "the painting department at Home Depot is not allowed to cail up the owners of Home
Depot and start ordering the owners of Home Depot around while on duty, the owners of Home
Depot according to "their policy" are sovereign to their employees, so when it comes to the
“people's policy" which is "actual law"; they do not yield their sovereignty to departments of
corporations "their Congress" employs; which means "The People"; allow them to operate inside
the borders of the American Union State's borders, the DEFENDANT(S) do not have any
sovereign immunity, public officers are immune from prosecution unless they have disobeyed
their oaths and trespassed their Constitutional restrictions, but the offices which they work out
of; are not exempt from releasing stolen property back to the people they serve which they stole
from, and are not exempt from recompensating in such a way which those people demand it
back. The Genesis II Church of Health & Healing shall not be invaded by public law actions and
suffer losses.

4, The U.S. DEPARTMENT OF JUSTICE (D.O.J.) and their co-conspirator The U.S. FOOD &
DRUG ADMINISTRATION (F.D.A.): have trespassed and deprived the People's: life, liberty,
and property under the 5" Amendment; without the proper use of due process of law; because
their Genesis I] Church has caused no actual proven-injury to any people and is all theory,
neither has the Church caused any damage to any people's property, no magistrate in this Nation
can affirm under oath; probable cause; without committing treason, and becoming an enemy to
the People and their Church: The Genesis II] Church of Health & Healing.

5. The U.S. DEPARTMENT OF JUSTICE (D.O.J.) and their co-conspirator The U.S. FOOD &
DRUG ADMINISTRATION (F.D.A.): have trespassed and deprived the People's: 8"
Amendment right against cruel and unusual punishments; because no such punishment of
restraint should be existent against the People's Genesis II Church period, which makes it cruel
and unusual, once again the People do not yield their sovereignty to the agencies which serve
them, and they shall not be forced/coerced into doing so without a remedy for the trespass, a
maxim of law is: “where there is injury, there shall not be no remedy”.

6. The People's: 10 Amendment; confirms that the "Powers are retained by the People",
meaning Congress cannot delegate rights to the people without the people's consent, neither can a

5
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 6of12 PagelD#: 6

Parliamentarian speak on behalf of the people by overriding their power without their consent.
The government is not suppose to go against the grain of the people since the people created
government from their own imagination given to them by God-Almighty, the creation of
government shall not turn against it's own creator "the people", otherwise that would mean that
an artificial creation has grown it's own brain and functions with a thinking capacity, which is
scientifically impossible to be achieved without a physical engineer.

7. Most importantly of all; The U.S. DEPARTMENT OF JUSTICE (D.0.J.) and their co-
conspirator The U.S. FOOD & DRUG ADMINISTRATION (F.D.A.): have trespassed our God-
given Unalienable Rights which was and still is ordained by the self-existent eternal God-
Almighty himself "the Creator of the Heaven and the Earth" through the rod of his authority,
una(lien)able means there shall be no: liens, tax, obligation, nor restriction shall be placed
against an unalienable right without proper due process of law which was not existent in this
matter.

8. The U.S. DEPARTMENT OF JUSTICE (D.O.J.) and their co-conspirator The U.S. FOOD &

DRUG ADMINISTRATION (F.D.A.): Have trespassed the "People's person" being: the Genesis
Il Church of Health & Healing under Article 9 Section | of the International Covenant of Civil &
Political Rights (1.C.C.P.R.) see detail of section | below:

Section |. Everyone has the right to /iberty and security of person. No one shall be
subjected to arbitrary arrest or detention. No one shall be deprived of his liberty except on such
grounds and in accordance with such procedure as are established by law.

(arbitrary arrest or detention being; an order of restraint, is not lawful under this covenant against
People's persons).

9. Intent, When two or more conspire as accomplices together to commission a crime, it is ruled
as intent in the law, see in: “Smith v. State, Tenn.Cr,App., 525 $.W.2d 674, 676; Model Penal
Code, § 2.06(3)." “accomplice: Gne who knowingly, voluntarily and with common intent unites
with the principal offender in the commission of a crime, this case has been ratified into this
Court through it's own sovereign-capacity in order to serve it's purpose to prove intent.

 

ADDITIONAL INFO:

*All the above Amendments and God-given Unalienable Rights, which were trespassed by the
DEFENDANT(S) are considered; declared acts of tyranny against the People of the Genesis IIT
Church and shall be reprimanded by the people of the whom comprise the body of the Genesis II
Church and shall be charged, fined, and provide a remedy equal to the amount of each fine
imposed. Once again; it is a maxim of law that: "where there is injury, there shall not be no
remedy".

* All judicial officers involved in this restraint against the Genesis I] Church are subject for
impeachment for emoluments violations through the Legislature, and shall never be able to work
in government within the united State's borders ever again.

*The DEFENDANT(S) have operated outside of the scope and authority of their emoluments,
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 7of12 PagelD#: 7

just because people may have a commercial license and a zip code does not give the
DEFENDANT(S) the right to presume people to be operating in-commerce or to place a private
church under the jurisdiction of the District of Columbia without sufficient knowledge of this
being so; because that would be claravoyance, neither can they presume to be able to follow
through with it after they have assumed something, and judges do not possess the ability to issue
orders based off of hearsay against people and their persons; the people and their private
Churches are not subject to challenge the jurisdiction of tacit agreements of implied consent
which are not lawful to use against people and their Churches; it is indirect and sneaky.

* All information within this substance of this Court is believed to be true until proven otherwise.
*The Associated Press’ publishing of this arrest is a libel injury,

*As you can see on the exhibited evidence mediaplayer video saved to the USB drive attached
with this Court document: Mr. Grenon declares that: "Congress shall make no law" & "The
Church is Sovereign", and “what the People decree; is the law" and all governments are
subject to submit to sovereignty immediately under the law when they see or hear it, regardless
of what any paperwork may say, or be filed, Mr. Grenon declared the rule of that Church and
property right there on the spot and that is the law, the people have more rights to property on
American soil before the angencies that serve them do, the servants do not exercise authority
over their masters it is an oxy moron. So all actions taken by public servants in opposition
against this Church after "Mr. Grenon decreed the sovereignty of the Genesis II Church"; are
declared acts of tyranny against the Church and all members of that Church because "the Church
is one body" and the public servants have all broken their Oaths of Office to uphold the
Constitution, and are responsible for all deprivation and illnesses suffered by those whom seek
sacramental treatment from the Genesis II Church of Health & Healing. Public servants from
Nations in the past before America had been established would have been put to death for
committing such acts of tyranny like this against their Nation, so we demand that our public
servants in America do not take advantage of us for having more forgiving than the Nations of
the past, if they do not learn to respect the forgiveness of the American people, this forgiving
form of discipline America has for their public servants when tyranny arises may go back to the
ways of old when the power goes back to the people. Those who despise the order of things do
not belong in America.

* Bouvier's Law Dictionary 1856 ed. -- LAW OF NATURE; 4. - 2. Every animated being is
impelled by nature to his own preservation, to defend his life and body from injuries, to shun
what may be hurtful, and to provide all things requisite to his existence. Hence the duty to watch
over his own preservation. Suicide and duelling are therefore contrary to this law; and a man
cannot mutilate himself, nor renounce his liberty. " MMS is not proven to be a form of suicide
neither is it proven to be a form of self mutilation.”
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 8of12 PagelD#: 8

TORTS:
1. False arrest/imprisonment.
An Article from the "Treaties on arrests & false imprisonments", False imprisonment:
consists of any type of unlawful restraint or interference with the personal liberty of an
individual. It basically involves any unlawful violation of the liberty of another. False
imprisonment is classified as a tort under the common law, and also asacrime. It has
been labeled as a tort, a trespass, an assault, a wrong, a damage, and an injury, giving

one cause to bring suit against another foraremedy. Depriving a person of their liberty is
legally no different than depriving a person of their property- a theft of liberty is a wrong by
which remedy can be had, just as is the case with the theft of property. Thus any type of
detainment or confinement of a person, or restriction or deprivation of their liberty or
freedom of locomotion, where he is compelled to remain where he does not wish to remain, or
to go where he does _s not wish to go, is an .. imprisonment. ..
2. Coercion.
coercion: [Black's Law Dict. 5th ed.] Compulsion; contraint; compelling by force or
arms of threat.
3. Involuntary servitude.
invountary servitude: [Black's Law Dict. Sth ed.] The condition of one who is
compelled by force, coercion, or imprisonment, and against his will, to labor for another,
whether he is paid or not.
INVOLUNTARY. An involuntary act is that which is performed with constraint, (q. v.)
or with repugnance, or without the will to do it. An action is involuntary then, which is
performed under duress. Wolff, 5. Vide Duress.
4. Libel.
LIBEL, libellus, criminal law. A malicious defamation expressed either in printing or
writing, or by signs or pictures, tending to blacken the memory of one who is dead, with
intent to provoke the living; or the reputation of one who is alive, and to expose him to
public hatred, contempt, or ridicule. Hawk. b. 1, c. 73, s. 1; Wood's Inst, 444; 4 BI. Com.
150; 2 Chitty, Cr. Law, 867; Holt on Lib. 73; 5 Co. 125; Salk. 418; Ld. Rgym. 416; 4. T.
R. 126; 4 Mass. R. 168; 9 John. 214; | Den. Rep. 347; 2 Pick. R. 115; 2 Kent, Com. 13.
It has been defined perhaps with more precision to be a censorious or ridiculous writing,
picture or sign made with a malicious or mischievous intent, towards government
magistrates or individuals. 3 John. Cas. 354; 9 John. R. 215; 5 Binn. 340.
5. Extortion.
EXTORTION, crimes. In a large sense it, signifies any oppression, under color of right:
but in a more strict sense it means the unlawful taking by any officer, by color of his
office, of any money or thing of value that is not due to him, or more than is due, or
before it is due. 4 Bl. Com. 141; 1 Hawk. P. C. c. 68, s. 1; ] Russ. Cr. *144. To constitute
extortion, there must be the receipt of money or something of value; the taking a
promissory note, which is void, is. not sufficient to make an extortion. 2 Mass. R. 523;
see Bac. Ab. h. t.; Co. Litt. 168. It is extortion and oppression for an officer to take money
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page9of12 PagelD#:9

for the performance of his duty, even though it be in the exercise of a discretionary
power. 2 Burr, 927. It differs from exaction. (q. v.) See 6 Cowen, R. 661; 1 Caines, R.
130; 13S. & R. 426 1 Yeates, 71; 1 South. 324; 3 Penna. R. 183; 7 Pick. 279; 1 Pick.
17k.

6. Larceny.
LARCENY, crim. law. The wrongful and fraudulent taking and carrying away, by
one person, of the mere personal goods, of another, from any place, with a
felonious intent to convert them to his, the taker’s use, and make them his
property, without the consent of the owner. 4 Wash. C. C. R. 700.

7. Deprived from the ability to worship God in peace. <------- this is self-evident in this case.

* All torts and their details listed above are existent in this case and are all trespassing
injuries which should have never taken place.

CHARGES, FINES & REMEDY:

This Court in it's sovereign-capacity ratifies the felony fining procedure from 18 U.S. Code
§ 3571. Sentence of fine, Section (c) Fines for organizations; and shall use it for it's own fining
purposes, see details on indictment of charges & fines; being the remedy; listed below:

Each organization-in-party of the DEFENDANT(S) shall pay each fine separately in order to
satisfy the trespasses of tyranny against the People of the Genesis 2 Church of Health & Healing.

Charge 1: Trespass against God-given Unalienable Rights;
-$500,000.00 Fine.
-$500,000.00 Remedy.

$1,000,000.00 per each organization = a total of: $2,000,000.00.

Charge 2: Trespass against U.S. Preamble of the Constitution (Insured domestic
tranquility & Blessing of Liberty);
-$5600,000.00 Fine.
-$500,000.00 Remedy.

$1,006,000.00 per each organization = a total of: $2,000,000.00,

Charge 3: Trespass against 1** Amendment Right;
-$500,000.00 Fine.
-$500,000.00 Remedy.

$1,000,000.00 per each organization = a total of: $2,000,000.00.

Charge 4: Trespass against 4"* Amendment Right;
-$500,000.00 Fine.
-$500,000.00 Remedy.
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page 100f12 PagelD#: 10

$1,000,000.00 per each organization = a total of: $2,000,000.00.

Charge 5: Trespass against 5‘* Amendment Right;
-$500,000.00 Fine.
-$500,000.00 Remedy.

$1,000,000.00 per each organization = a total of: $2,000,000.00.

Charge 6: Trespass against 8 Amendment Right;
-$500,006.00 Fine.
-$500,000.00 Remedy.

$1,000,000.00 per each organization = a total of: $2,000,000.00.

Charge 7: Trespass against Article 9 Section 1 of the International Covenant of Civil &
Political Rights (1.C.C.P.R.);
-$500,000.00 Fine.
-$500,000.00 Remedy.

$1,000,000.00 per each organization = a total of: $2,000,000.00.

*Grand Total of Fines and Remedy amount Demanded set at: ($14,000,000.00),
shall be granted separately; to all whom were members of the Genesis II Church
of Health & Healing; on the date of Friday April 17th, 2020 when the U.S.
Marshall's posted an “ex post facto; restraining order against the Church" due
to the fact that the DEFENDANT(S) have unlawfully seized and detained the
Church and all it's member's ability to aquire their Church's sacrament and
other products which they privately distribute. Replevin & Indemnity Actions
are granted by the Court as the liberty interest of each member of the Genesis II
Church in their recovery. The DEFENDANT(S) are also demanded to
indemnify all Church items which were unlawfully seized by them from the
Grenon's estate in Bradenton, Florida. It is the obligation of Congress within
the Nation of America to indemnify all injuries and losses caused by the
organizations they employ; according to international trade law that was the
agreement, public servants cannot make up the rules as they go and Congress
shall make no law, any acts committed other than what has been established is
“ex post facto" and void in all of it's effects.

*Every time a public servant in this case whom are employed in all three
branches of this Government: when they are reminded of their Oath of Office; if
they disrespect it and say things like "I don't care" or neglect to acknowledge
and honor it period; they shall be subject to forfeit all their homes, estates, and
interest-in-estate, because all incurred estate shall be deemed as stolen

property; because the Government made \by the people, of the people, and for
the people did not agree to pay stipends to heathens, everything a heathen
possesses is acquired through lieing and stealing and they actually own

16
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page11of12 PagelD#:11

nothing. [t doesn't matter if their estates are in-trust through any type of law or
security, if it is on American soil, it shall be forfeited and confiscated by the
American People.

This Common-law Superior Court after 21 days will go into default-judgment, no members
of the Bar association are allowed to appear neither represent anyone in this Court, and if
any decision is attempted to be made by a Bar member; they shall be automatically vacated
and whomever made the decision shall be put in-contempt of Court and shali be subject to
a fine of a million dollars to each People separately whom is a member of the Genesis II
Church of Health & Healing. The Court grants al] members of the Genesis II Church
entitled to recover their remedies in this case with liberty interest in doing so, and shal] use
all lawful means necessary in their recovery.

The Department of Justice is DEMANDED TO RELEASE American-sovereigns:
Johnathan and Jordan Grenon IMMEDIATELY AFTER THIS COURT DOCUMENT IS
RECEIVED BY THE DEFENDANT(S), A SUM OF A MILLION DOLLARS A DAY
SHALL BE AWARDED TO BOTH Johnathan and Jordan Grenon for EACH DAY THEY
ARE NEGLECTED TO BE RELEASED. AFTER THEY ARE RELEASED THEY SHALL
BE SAFELY TRANSPORTED BACK TO THEIR HOME IN Bradenton, Florida.

Psalms 110:1 - (A Psalm of David.) The LORD said unto my Lord, Sit thou at my right
hand, until I make thine enemies thy footstool.

(All Rights Reserved)
Without Prejudice.

by: The Court ;
united States of America; Superior Court
{Common-law)

The Court's Counsel:

 

donald geyer watermarn®
G2 Church Reverend: Donald Geyer Watefman,

Tang Lynn 2 Sma Ni a :
G2 Church Member: Tiana Lynn Small,

ml
Case 2:20-cv-00253-JDL Document1 Filed 07/20/20 Page12o0f12 PagelD#: 12
